     Case 2:19-cv-00650-DWL-MHB Document 46-1 Filed 05/11/20 Page 1 of 2



 1
 2
 3
 4
 5
 6
 7                               UNITED STATES DISTRICT COURT
 8                                      DISTRICT OF ARIZONA
 9
      Abelardo Chaparro,                                  No. 2:19-cv-00650-DWL-MHB
10
                           Plaintiff,
11
             v.                                          [PROPOSED] FINAL JUDGMENT
12
      David C. Shinn, in his official capacity as          (Assigned to Hon. Dominic Lanza)
13    Director, Arizona Department of Corrections,
14                         Defendant.
15
16           Plaintiff Abelardo Chaparro and Defendant David C. Shinn, in his official capacity
17    as Director of the Arizona Department of Corrections, having filed a Stipulation to Entry of
18    Final Judgment, having received the Arizona Supreme Court’s March 5, 2020 Opinion
19    answering this Court’s certified question, and this Court having considered the foregoing
20    and other pleadings in this case and finding that judgment should be entered against
21    Defendant David C. Shinn, and there being no just reason for delay, and good cause
22    appearing, it is hereby:
23           ORDERED that pursuant to Federal Rule of Civil Procedure 54, the Stipulation to
24    Entry of Final Judgment is GRANTED; and it is further
25           ORDERED, ADJUDGED, AND DECREED, granting and expressly directing entry
26    of Final Judgment in favor of Plaintiff Abelardo Chaparro on his Count III as follows:
27
28
     Case 2:19-cv-00650-DWL-MHB Document 46-1 Filed 05/11/20 Page 2 of 2



 1           A.      This Court declares that Plaintiff Abelardo Chaparro is entitled to eligibility
 2    for parole after serving 25 years of his sentence in the Arizona Department of Corrections;
 3           B.      Defendant David C. Shinn must certify Plaintiff Abelardo Chaparro as
 4    eligible for parole on the date he will have been incarcerated in the Arizona Department of
 5    Corrections for 25 years, as required by his Sentencing Order dated September 23, 1996
 6    [Doc. 21-2];
 7           C.      Defendant David C. Shinn, in his official capacity as Director of the Arizona
 8    Department of Corrections, and any employee, agent, assign, or designee of the Arizona
 9    Department of Corrections, is hereby prohibited from changing, withdrawing, or in any way
10    altering the parole-eligibility of Plaintiff Abelardo Chaparro for the reason that he is not
11    entitled to parole because he committed his offense on or after January 1, 1994;
12           D.      Except as specifically prohibited by this Final Judgment, Defendant David C.
13    Shinn shall retain his authority to alter the parole-eligibility of Plaintiff Abelardo Chaparro
14    as permitted by Arizona law; and
15           E.      Because this Court grants Plaintiff Abelardo Chaparro the complete relief he
16    seeks on his Count III, this Court does not address the merits of Counts I or II and dismisses
17    them without prejudice. See Hagans v. Lavine, 415 U.S. 528, 543 (1974) (District Courts
18    should resolve a statutory claim first and should not decide constitutional claims “if the
19    statutory claim was dispositive.”).
20           F.      Plaintiff Abelardo Chaparro may file a Motion for Award of Attorneys’ Fees
21    and Related Non-Taxable Expenses pursuant to Federal Rule of Civil Procedure 54(d) and
22    LRCiv 54.2 within the time allotted by those rules.
23           G.      No further matters remain pending in this action. This Final Judgment is
24    entered pursuant to Federal Rule of Civil Procedure 54.
25           DATED this _____ day of ___________________, 2020.
26
                                                ________________________________________
27
                                                The Honorable Dominic Lanza
28

                                                    -2-
